                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            )
NICOLE H. JOHNSON,                          )
     Plaintiff,                             )
                                            )
v.                                          )       Civil No. 19-12624-LTS
                                            )
BRENDAN MURPHY, et al.,                     )
    Defendants.                             )
                                            )

                                            ORDER

                                        March 10, 2020

SOROKIN, J.

       Plaintiff Nicole Johnson initiated this action by filing a pro se complaint accompanied by

an application to proceed without prepayment of fees.

       By Memorandum and Order dated February 14, 2020, Johnson was granted leave to

proceed in forma pauperis. At that time, the Court advised Johnson that her complaint is subject

to dismissal and she was granted additional time to file an amended complaint.

       The time for responding to the Court’s February 14, 2020 Memorandum and Order expired

on March 6, 2020. Having received no response to that Memorandum and Order, the above entitled

action is hereby DISMISSED without prejudice. The Clerk shall enter a separate order of

dismissal.

                                                    SO ORDERED.


                                                   /s/ Leo T. Sorokin
                                                   Leo T. Sorokin
                                                   United States District Judge
